UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-6078



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CHARLES EDWARD YOUNG,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Margaret B. Seymour, District
Judge. (CR-97-128; CA-03-137-6-24)


Submitted:   June 22, 2005                 Decided:   July 20, 2005


Before WILLIAMS and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Charles Edward Young, Appellant Pro Se. Elizabeth Jean Howard,
OFFICE OF THE UNITED STATES ATTORNEY, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Charles Edward Young, a federal prisoner, seeks to appeal

the district court’s order denying relief on his motion filed under

28 U.S.C. § 2255 (2000).    An appeal may not be taken from the final

order in a § 2255 proceeding unless a circuit justice or judge

issues a certificate of appealability.          28 U.S.C. § 2253(c)(1)

(2000).   A certificate of appealability will not issue for claims

addressed by a district court absent “a substantial showing of the

denial of a constitutional right.”        28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists   would   find   both   that   his   constitutional   claims   are

debatable and that any dispositive procedural rulings by the

district court are also debatable or wrong.           See Miller-El v.

Cockrell, 537 U.S. 322, 336 (2003); Slack v. McDaniel, 529 U.S.

473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir. 2001).

We have independently reviewed the record and conclude that Young

has not made the requisite showing.            Accordingly, we deny a

certificate of appealability and dismiss the appeal.*         We dispense




     *
      To the extent that Young attempts to raise issues in his
informal brief that were not properly presented to the district
court, we note that he cannot raise them for the first time on
appeal.   See Muth v. United States, 1 F.3d 246, 250 (4th Cir.
1993).

                                  - 2 -
with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                         DISMISSED




                              - 3 -